374 So. 2d 64 (1979)
Sadie BIAS, N/K/a Sadie Pate, Appellant,
v.
Warner BIAS, Appellee.
Nos. 79-657, 79-792.
District Court of Appeal of Florida, Third District.
July 24, 1979.
Rehearing Denied September 6, 1979.
Elizabeth S. Baker and Kathy Hamilton, Legal Services of Greater Miami, Miami, for appellant.
Louis M. Rockman and Edward A. Dion, Miami, for appellee.
Before PEARSON, KEHOE and SCHWARTZ, JJ.
PER CURIAM.
These interlocutory appeals grow out of the same child custody case. Two questions are presented; first, there is a question concerning the jurisdiction of the Florida court and second, there is a question concerning whether the decision of the court was an abuse of its discretion in such matters. It appears to us that the Florida court had jurisdiction where the presence of the child in another state was solely effected by the mother, who maintained the child in that state in violation of a court-recognized stipulation.[1] We find no abuse of discretion in the ruling on the merits. See Smith v. Davis, 147 So. 2d 177, 179-180 (Fla. 1st DCA 1962).
Affirmed.
NOTES
[1]  Cf. Baird v. Baird, 374 So. 2d 60 (Fla. 3d DCA 1979); filed this same date, where the appellee mother was not in violation of any court order when she initially brought her child into the State of Florida and where the Florida trial court's subsequent actions were discretionary under the provisions of the Uniform Child Custody Jurisdiction Act, Sections 61.1302-61.1348, Florida Statutes (1977).